 COVENANT HOMECARE 219Covenant Homecare and Teresa P. Rector. Case 10ŒCAŒ31593 May 23, 2000 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On January 14, 2000, Administrative Law Judge Kelt-ner W. Locke issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed a brief in response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted, and the complaint is dismissed.  Jeffrey D. Williams, Esq., for the General Counsel. Jeffery W. Bell, Esq. (Ford & Harrison), of Atlanta, Georgia, for the Respondent. BENCH DECISION AND CERTIFICATION STATEMENT OF THE CASE KELTNER W. LOCKE, Administrative Law Judge.  I heard this case on November 18, 1999, in Knoxville, Tennessee.  After the parties rested, I heard oral argument, and on Novem-ber 19, 1999, issued a bench decision pursuant to Section 102.35(a)(1) of the Board™s Rules and Regulations, setting forth findings of fact and conclusions of law.  In accordance with Section 102.45 of the Rules and Regulations, I certify the accu-racy of, and attach hereto as ﬁAppendix A,ﬂ the portion of the transcript containing this decision.2 CONCLUSION OF LAW Based on the entire record, I find that Respondent is an em-ployer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.  I further find that the Respondent has not violated the Act in any manner alleged in the complaint as amended. On these findings of fact and conclusions of law and on the entire record, I issue the following recommended3                                                                                                                                                         1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings.  In affirming the judge™s findings, we note that there is insufficient evidence of disparate treatment. 2 The bench decision appears in uncorrected form at pp. 246Œ259 of the transcript.  The final version, after correction of oral and transcrip-tional errors, is attached as ﬁAppendix Aﬂ to this Certification. 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses. ORDER The complaint is dismissed. APPENDIX A BENCH DECISION [Errors in the transcript have been noted and corrected.] 246 JUDGE LOCKE:  On the record. This is a bench decision in the case of Covenant Homecare and Teresa P. Rector, Case 10ŒCAŒ31593.  It began on March 29, 1999 when Ms. Rector, whom I will call the ﬁCharging Party,ﬂ filed an unfair labor practice charge against Covenant Homecare, which I will call the ﬁCompanyﬂ or the ﬁRespon-dent.ﬂ  The Company has admitted that it was served with a copy of the charge on March 30, 1999.  Based on Respondent™s admissions I find that the charge was filed and served as al-leged. After an investigation, the Regional Director for Region 10 of the National Labor Relations Board, which I will call the ﬁBoard,ﬂ issued a Complaint against Respondent on July 30, 1999.   In issuing this Complaint, the Regional Director acted for and on behalf of the General Counsel of the Board, whom I will refer to as the ﬁGeneral Counselﬂ or the ﬁGovernment.ﬂ The complaint alleged that on or about September 30, 1998, Respondent discharged Teresa P. Rector and five other em-ployees named in the complaint, that it did so because its em-ployees engaged in concerted protected activities and to dis-courage other employees from engaging in such activities, and that the discharges violated Section 8(a)(1) of the National Labor Relations Act. 247 In its Answer, Respondent has admitted that it discharged the six employees as alleged in the Complaint, but it has denied that it took this action for the alleged discriminatory purpose, and it also denied violating the National Labor Relations Act.    On November 18, 1999, I conducted a hearing in this matter in Knoxville, Tennessee.  At the close of proof, counsel for the General Counsel and for the Respondent gave oral argument and today, November 19, 1999, I am issuing this bench deci-sion.  For the reasons I will discuss, I find that the government has not established that Respondent violated the Act in discharging the six employees and, therefore, recommend that the Board dismiss the complaint. Undisputed Allegations Before discussing the issues in controversy I will first make findings of fact on the undisputed allegations, based on the admissions in the Respondent™s answer to the complaint.    Respondent has admitted that it is a Tennessee Corporation with an office and place of business in Knoxville, Tennessee, and that it has been engaged in the business of providing inŒhome patient health and hospice care.  I so find. Respondent also has admitted that, during the 12Œmonth pre-ceding issuance of the complaint on July 30, 1999, in conduct-ing the business operations I have just described, it derived gross revenues valued in excess of $250,000.00   331 NLRB No. 21  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 220248 and purchased and received, directly from outside the State of 
Tennessee, goods valued in excess of $50,000.00.  I so find.  
Further, Respondent has admitted, and I find, that at all ma-
terial times it has been an Employer engaged in commerce 
within the meaning of Section 2(
2), (6) and (7) of the National Labor Relations Act. 
Respondent also has admitted that at all material times Ethel 
Owens held the position of Director of Human Resources and 

was a supervisor and Agent of Respondent within the meaning 
of Sections 2(11) and 2(13) of the Act respectively.   I so find.  
Additionally, Respondent has admitted that on or about Sep-
tember 30, 1998, it discharged 
the following employees:   
Teresa P. Rector, Betty Tallent, Stephanie Hamill, Cynthia 

Rockey, Michael Newheart, and Andrea Rogers.  Based on 
Respondent™s admissions in the record as a whole I so find. 
Disputed Allegations Because Respondent has admitted discharging these employ-
ees, the main issue before me concerns the lawfulness of the 
discharges which in turn depends upon Respondent™s motiva-
tion.  From the testimony of th
e various witnesses a remarkably 
consistent picture emerges.  The employees who were dis-
charged were all social workers.  Their jobs involved visiting 
the homes of patients, making a social work assessment of each 
patient™s needs, and taking actio
n to meet those needs.  For  
249 example, a social worker might contact a resource in the com-
munity to arrange special services for a patient. 
Because of recent changes in the Company™s organizational 
structure, many of the social 
workers experienced feelings of 
insecurity about their jobs.  This insecurity involved both a fear 

of job loss, resulting from downs
izing, and concern about who 
supervised their work and how 
that supervision affected it. 
Respondent employed persons in
 other professions, notably 
nursing, to perform other servic
es for homebound patients.  For 
a considerable time Respondent 
employed a separate supervi-
sor, a social worker herself, to oversee the social workers.    
Apparently for efficiency, it eliminated the social worker su-
pervisor and placed the social workers under the same supervi-
sors as the visiting nurses.  Th
is change lasted a number of 
months but apparently proved unsatisfactory.  For reasons 
which are not entirely clear on the record, management decided 
to reinstate the position of social worker supervisor.    
In the abstract such a change would be unlikely to evoke a 
negative reaction among the social
 workers who felt more com-
fortable reporting to someone in their own profession than to a  
nurse.  However, Respondent™s choice of a person to fill this 
position, and the way it went about this choice, did result in 
some dissention. 250 The record indicates that 
Respondent made no announce-
ment in advance that it was creating the position of social 
worker supervisor and did not give the social workers an oppor-
tunity to apply for the job.  Rather, it selected and appointed a 
person and then announced it.    
Moreover, a number of social 
workers were concerned that 
Respondent had filled the job 
with a person less experienced 
than themselves.  Additionally, some social workers were con-

cerned about the possibility that
 Respondent had discriminated 
on the basis of sex or age.  The person selected was a man and 

younger than some of the social wo
rkers who were not selected.    
On September 21, 1998, the social workers had to attend a 
meeting at Respondent™s Offices in Knoxville.  Because they 
worked in various locations in a number of counties, this meet-
ing produced the unusual situation 
of the social workers coming 
together in one place.    
The six social workers named as discriminatees in the Com-
plaint, as well as at least two other social workers who were not 
named in the Complaint, decided to have their own meeting 
after the official one.  The private meeting took place in the 
home of the Charging Party.    
It began between 10:30 and 11:
00 a.m., probably closer to 
11:00, on September 21, 1998.  It 
lasted about an hour.  At this 
meeting the social workers discussed the possibility of  
251 age or sex discrimination, the 
qualifications of the person se-lected to be their supervisor, and what they should do.  
At the end of the meeting, at least one person made a com-
ment concerning how they should record the time spent in the 
meeting on their time sheets.  These sheets use a numerical 
code system to describe what
 the employee was doing.    
Notwithstanding testimony that
 the social workers did not 
have a ﬁdiscussionﬂ concerning 
what time code should be used, 
no witness denied that this subject came up.  Whether or not the 
comments about time sheets satisfied the definition of ﬁdiscus-
sion,ﬂ from the testimony and dem
eanor of the witnesses I have no doubt that the social workers were concerned about the code 
they used to record their time because it might reveal that they 
had attended this uno
fficial meeting.  
A week later the person selected to be social worker supervi-
sor learned about the meeting from a social worker who at-
tended it.  This social worker, Sharie Arnold, advised the social 
worker supervisor, Bobby Brown, that she was concerned about 
how the social workers reported the time spent in the meeting 
on their time sheets.  Supervis
or Brown relayed this informa-
tion to higher Management, which began an inquiry.   Also on 
September 28, 1998, social work
er Arnold prepared a memo 
concerning the meeting which she had earlier described to Su-
pervisor Brown. This memorandum, addressed to two Management officials, 
is  252 in evidence as Respondent™s Exhibit 1.  It list by name seven 
social workers who attended this meeting, including the six 
identified in the Complaint as alleged discriminatees. 
The Arnold memo reported that
 no patientŒrelated issues 
were discussed in the meeting.  It also stated ﬁseveral options 
were suggested at the end of 
the meeting to use for document-ing the time used for this meeting.ﬂ 
The next day, members of ma
nagement conducted meetings 
individually with each of the invo
lved social workers.  The day 
after that, September 30, 1998, 
Respondent discharged the six 
social workers named in the Co
mplaint and one other social worker.  
In each case, Respondent™s stated reason for the termination 
of employment was that the social worker had falsified the time 
record for September 21, 1998.  The time records, which are in 
evidence, disclose the following:  
Teresa Rector had logged portions of the meeting as Code 15 
(signifying a lunch or break) and the remaining portion as Code 
 COVENANT HOMECARE 2219 (signifying patient documentation).  Stephanie Hamill logged 
all of the time during the meeting as Code 2 (case coordina-
tion). Cynthia Rockey also logged the meeting as Code 2 (case co-
ordination).  Michael Newheart 
logged part of the meeting as 
Code 1 (signifying travel/non-vis
it) and the remainder as Code 
2 (case coordination).  Andrea Rogers  
253 logged part of the time spent duri
ng this meeting as Code 1 (for 
travel) and part as Code 15 (for lunch or break).  Betty Tallent 
logged separate portions of 
the time as Code 29 (meaning scheduling), Code 2 (care coordination) and Code 3 (care plan). 
I find that at the time of the discharges, Respondent™s man-
agement had considered evidence showing that the social 

workers had entered false time codes on their time sheets.   
Further, I find that Respondent did not have any information 
which reasonably would undermine or
 contradict its conclusion 
that these employees had made false entries on their time 
sheets.  
Before it discharged these workers, Respondent also knew 
that they had met on September 21,
 1998 at Ms. Rector™s home.   
The September 28, 1998 memora
ndum from social worker 
Arnold clearly establishes that knowledge.  
Moreover, I find that the credible evidence establishes that 
the management officials who made the discharge decisions 
were aware that, during their 
meeting on September 21, 1998, 
the social workers were disc
ussing Respondent™s appointment 
of Bobby Brown to be their new supervisor and what to do 
about it.  
To determine whether the discharges are violative, I must 
analyze the facts under the Board™s 
Wright Line framework 
which involves a sequential examination of the evidence. 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982).  At the first step, 
the government must show that the alleged discriminatees had 
engaged in Union or other concerted activities protected by the 

Act.   
The evidence establishes that the discriminatees attended  
254 the meeting on September 21, 
1998, at which they discussed 
matters related to terms and conditions of employment.    
Further, I find that their activity was concerted activity pro-
tected by Section 7 of the Act.  Therefore, I conclude that the 
evidence satisfies the requirements of the first step of the 
Wright Line analysis.    
Next, the General Counsel must show that Respondent was 
aware of the employees™ protected activities.  The September 
28, 1998 Arnold memorandum and uncontradicted testimony 
establish that the management o
fficials who made the discharge 
decisions knew about the protec
ted activities of the employees 
they terminated.  Therefore, I find that Step 2 of the 
Wright Line test has been satisfied.    
The Government must also show that Respondent took an 
adverse employment action.  Respondent has admitted that it 
terminated the employment of the alleged discriminatees.  I 
find that this third part of the 
Wright Line
 test has been satis-
fied.   Finally, the General Counsel 
must demonstrate a connection 
between the protected activity of
 the employees and the adverse 
employment action taken against them.  There is no evidence to 
establish that Management discharged the social workers be-
cause of what they discussed at the September 21, 1998 meet-

ing in Ms. Rector™s home.  
Similarly, there is no direct evidence that management  
255 discharged these employees because they had a meeting.  For 

example, no one testified that an
y supervisor or manager made 
any statement connecting the discharge decision with the fact 

that employees had acted in c
oncert or had discussed working conditions.  
To prove a link between the pr
otected activity and the ad-
verse employment action the gove
rnment must, in this case, 
rely upon whatever inference may be drawn from the facts.  
The timing of events, for exampl
e, may provide the basis for 
such an inference in appropriate cases.  However, I do not be-
lieve this to be an appropriate case.    
The Respondent certainly acted
 swiftly on September 28, 
1998 when it learned about the social workers™ meeting and 
how they had coded their time sh
eets.  Thus, the next day, Sep-
tember 29, Respondent conducted interviews of the involved 
employees, and on September 30, 1998 it discharged the em-
ployees.  
Other circumstances besides tim
ing, however, call into ques-
tion what significance logically may be inferred from the speed 
of Respondent™s action.  If the 
employees had attended a Union 
organizing meeting or if they ha
d decided at their meeting to 
take some specific action, such as contacting a lawyer or Gov-
ernment Agency to pursue a discrimination claim, then the 
speed of the discharges might be
 interpreted as management™s 
attempt to nip that action in the bud. 
256 In this case, however, the social workers did not agree during 
their September 21, 1998 meeting to
 take any specific action.  
They just talked about working conditions.    
Perhaps, if the record contained other evidence showing 
management™s hostility towards 
discussion of working condi-tions by employees, it would be r
easonable to conclude that the 
swiftness of the discharges re
flected Management™s antipathy 
to such discussions.  However, the record does not suggest that 
the Respondent had any such dis
like of employee discussions.  
Therefore, I do not draw any inference from the timing of the 

discharges. I find that the government has not proven the fourth 
Wright Line requirement.  Therefore, I conclude that the General 
Counsel has not met his burden of proof.  
However, even assuming that the government had estab-
lished what formerly was called a prima facia case, I would 
conclude that Respondent had dem
onstrated that it would have 
taken the same action against these employees in any case, and 
regardless of their protected activities or lack of protected ac-
tivities.  
Respondent presented credible 
evidence showing a consis-tent pattern of discharging em
ployees who had falsified their 
time sheets.  This evidence is particularly persuasive when 
considered with the Respondent
™s possible motivations for making such discharges.  
257 To accept the General Counsel™s 
theory, I must assume that 
the Respondent felt so threatened by employees having one 
meeting which might be called 
a ﬁgripe sessionﬂ that it was 
willing to terminate most of its social worker compliment to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 222keep such meetings from happening again.  That does not 
sound like plausible conduct, par
ticularly because Respondent 
had just decided that the social worker position was important 

enough to deserve a separate supervisor.    
On the other hand Respondent™s asserted motivation is 
highly plausible.  Management 
feared and wished to avoid a 
federal investigation concerning
 Medicare fraud.  An investiga-
tion might result from any irregu
larity in time records.    
Considering the vigor with which the federal government, 
through its Office of Inspector General of the Department of 
Health and Human ServicesŠas well as the agencies of the 
Department of JusticeŠpursue health care fraud allegations, it 
is very reasonable to believe th
e claim that ma
nagement offi-cials did not want to do anything which could result in an in-

vestigation.  It also may be noted that apart from a criminal investigation, 
the government also may inquire administratively into per-
ceived irregularities in billing under Medicare.  Such an inquiry 
may result in delayed re
imbursement of Medicare  
258 claims.  The prospect of such 
a cash flow problem also could 
motivate the management of a home health agency to make and 
enforce a zero tolerance policy concerning employees misre-
porting their time usage.    
In sum, no evidence suggests any management fear or loath-
ing of employee ﬁgripe sessions,ﬂ but credible evidence does 
suggest management acted out of fear that time reporting ir-
regularities could cause a federal investigation.  The fact that 
Respondent decided not to bill Medicare for any time on the 

time sheets affected by the misreporting further demonstrates 
management™s concern.    
The General Counsel has argued that evidence shows Re-
spondent did not always come
 down hard on employees who 
misreported time on their time sheets.  To reach such a conclu-
sion I must consider all the evidence presented at the hearing, 
and not merely the informati
on which was available to Man-
agement officials when they made the discharge decisions.  

Such hindsight would not be appr
opriate.   I must decide man-
agement™s motivation based upon the knowledge available to 

management officials at the ti
me they took the action.    
In sum I conclude that the Government has failed to prove  
259 the violations it alleged, and I recommend that the Complaint 

be dismissed.    
After the transcript is prepared and served on the parties and 
on me I will prepare a certification of bench decision.  Attached 
to that certification will be the portions of the transcript which  
record the bench decision I have just given.  When my certi-
fication of bench decision issues
, it will be served upon the 
parties, and it will be that event, the service on the Parties, 
which will begin the period 
for filing an appeal.   
I have been tremendously impressed by the civility and the 
professionalism of counsel in this matter and am very grateful 
for how smoothly and cooperativ
ely the evidence has been 
presented.  Thank you.  The hearing is closed. 
 